DETAILED ACTION
This action is in response to applicant’s amendment filed on 5/20/2021.  Claims 1, 3-4, 6-9, 13-15, 17, 18, 20-23, 27, 28 and 30-32 are still pending in the present application.  This Action is made FINAL. 
Applicant is invited to contact examiner and discuss claim amendments in order to place claims in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-9, 13-15, 17-18, 20-23, 27-28 and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edge (US 20150133173), in view of Wang, (US 2018/0124787), and further in view of Agrawal (US 2005/0271012).
Referring to claim 1, Edge discloses a mobile device (Par. 21, 21, “a mobile device comprising a wireless transceiver to communicate with an electronic communications network; and one or more processors to receive a first directed beam transmitted by a first transmitter, wherein the first directed beam is transmitted in a first sequence of directional angles in a horizontal plane”), comprising:
a memory (Par. 123, memory 620”;
a transceiver (at least Par. 123, “mobile device 600 may, for example, comprise an SPS or like receiver 612 capable of receiving or acquiring one or more SPS or other suitable wireless signals 614, such as via an SPS or like antenna 616. SPS receiver 612 may process, in whole or in part, one or more acquired SPS signals 614 for estimating a location, coarse or otherwise, of mobile device 600. In some instances, processors 618, memory 620, digital signal processor(s) (DSP) 622, or like specialized devices or processors not shown may be utilized to process acquired SPS signals 614, in whole or in part, calculate a location of mobile device 600, such as in conjunction with SPS receiver 612”);
at least one processor operably coupled to the memory and the transceiver and configured to:
receive assistance data for a plurality of directional positioning reference signals including an identification and a direction of transmission (Par. 70, "Mobile device 42 may employ the assistance data received at step 56 to acquire and/or measure the directional beam and/or to determine a directional angle". Par. 101, "reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter, to name just two examples. An indication of a directional angle may comprise, for example, a parameter... encoded with a local ID of a wireless transmitter. Note that the reference signal is coded with ID of transmitter, thus the assistance data includes the an identification of the beamformed references signal". With reference to the plurality of directional beams see FIG. 2 and paragraph 50. Par. 50 describes "in FIG. 2, the three directional beams 226, 228 and 230 will all intersect at or near to the location of mobile device 202 in this illustration". Note that "directional angle" and "identity for a transmitter" are the assistance data), and at least one signal characteristic for each of the directional positioning reference signals (Par. 70, “Mobile device 42 may employ the assistance data received at step 56 to acquire and/or measure the directional beam and/or to determine a directional angle”. Par. 101, “reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter, to name just two examples. An indication of a directional angle may comprise, for example, a parameter … encoded with a local ID of a wireless transmitter. Note that the reference signal is coded with ID of transmitter, thus the assistance data includes the an identification of the beamformed references signal”. With reference to the plurality of directional beams see FIG. 2 and  
wherein a value of the at least one signal characteristic is different between a first and second directional positioning references signal from the plurality of directional positioning references signals (Par. 25, “current or live characteristics or signatures of wireless signals received and measured at the mobile device may be compared with expected or previously measured signal characteristics at discrete locations stored as radio heat map values in a database”. Par. 47, “wireless transmitters 204, 206, or 208 may transmit a wireless signal, such as a reference signal, for example, that may be received or acquired by mobile device 202. At times, wireless transmitters 204, 206, or 208 may, for example, employ a beam forming technique so as to focus a respective transmitted wireless signal over a relatively narrow directional angle”. Note that value of a signal characteristic are measured and compared with previously measured signal characteristic, thus, the value of at least one signal characteristic must be different between a first PRS at one time and a second directional positioning reference signal at a second time, because value of characteristics of signals change from moment to moment based on movement and environmental conditions, e.g., due to multipath, interference and other signal attenuations. Thus, the value signal characteristic would be different at different moments in time, which reads on the claim language);
identify one or more directional positioning reference signals (Par. 54, “a reference signal, such as directed beam 302, may be encoded with an identity of wireless transmitter 304, a current angle of directed beam 302 . . . or like parameters measurable by mobile device”. Note that the reference signal and directional positioning reference signals (PRS) are used interchangeably. Further note that the reference signals are encoded with an identification before transmission to the mobile device and the mobile device decodes the identification in order to measure them) to  measure based at least in part on measure a stronger signal, a sequence of directional angles may, for example, rotate a directed beam around a circle in a clockwise or counterclockwise direction”. Par. 31, 46, 101, “mobile device 102 may measure an RSSI, an RTT and/or an S/N value based on reference signals and other signals received from one or more access points”, “a reference signal transmitted by one or more of wireless transmitters 204, 206, and 208, the expected signal measurements or "signal signatures" may, for example, enable mobile device 202 to correlate observed signal measurements (e.g., RSSI, RTT, etc.) with particular locations”, “reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter”, “indication of a directional angle”, “reference signal … encoded with … a beam angle for a rotating reference signal. At times, a directional beam angle may also be encoded, at least in part, by a sequence number which may refer to a particular directional angle in a sequence of directional angles”. Note that the signal characteristic could be the RSSI or the angles of arrival or directionality of the beam);  
determine one or more location measurements based on the identified directional positioning reference signals (Par. 28, 29, 47, “by determining properties of the acquired signal associated with measurement of maximum signal strength for the acquired signal, a mobile device or a location server may be able to determine the location or information concerning the location for the mobile device. For example, if the transmitted beam contains information that encodes the direction of the beam that can be decoded by a mobile device, the mobile device may determine the direction of the beam corresponding 
Edge is not relied on for wherein the first and second directional positioning reference signal are from a single cell.
In an analogous art, Wang discloses wherein the first and second directional positioning reference signal are from a single cell (Par. 78, lines 1-4, “Each of the cells 42, via its corresponding base station 40, periodically transmits a so-called positioning reference signal (PRS) 46”. Par. 17, lines 2-4, “base station, for transmitting positioning reference signals (PRSs) in a cell served by the base station”.  Note that the base station transmits PRS signals periodically. Thus, the base station sends first directional positioning reference and then sends the second directional positioning reference at the later period. Since the base station sends for its corresponding cell, the first and second directional positioning reference signal are from a single cell).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edge by incorporating the features Wang and thereby providing that the base station (or the cell sends) would send multiple the PRS signals periodically, for the purpose of obtaining a better positioning fix since PRS signals change from moment to moment based on movement and environmental conditions. Further, this is also an example of use of known technique to improve similar devices (methods or products) in the same way. MPEP 2143.
Edge is not relied on for wherein the at least one signal characteristic comprises a muting pattern, a frequency hopping sequence, or any combination thereof.
In an analogous art, Agrawal discloses wherein the at least one signal characteristic comprises, a muting pattern, a frequency hopping sequence or any combination thereof (Claim 37, “receiving  a frequency hopping sequence assigned to the terminal”. Claim 45, “the terminal …  further comprising: means for receiving a frequency hopping sequence assigned to the terminal; and means for determining the at least one frequency subband for each time interval with data transmission based on the frequency hopping sequence”. FIG. 7 and Par. 11, “subband assignment”. Note that mobile terminal is assigned a frequency hopping sequence and terminal receives it and uses it to determine frequency subband based on the frequency hopping sequence. Further note that based on the alternative claim language only the frequency hopping sequence is required to be disclosed by prior art).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the features Agrawal and thereby including additional characteristics for characterizing the PRSs for transmission to mobile station, thereby allowing the system to determine the PRSs characteristic values based on frequency hopping sequence,  for the purpose of determining the proper frequency subband based on the frequency hopping sequence, and thereby using communication resources more efficiently. Further this is also an example of use of known technique to improve similar devices (methods or products) in the same way. MPEP 2143.
Referring to claim 3, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1, wherein the direction of transmission comprises a range of horizontal angles (Edge, Par. 20, 21, 28, “processors to receive a first directed beam transmitted by a first transmitter, wherein the first directed beam is transmitted in a first sequence of directional angles in a horizontal plane;”, “a first directed beam via a transmission of a wireless signal at a sequence of directional angles in a horizontal plane”, “a reference signal may be transmitted at a suitable sequence of directional angles in a horizontal plane via 
Referring to claim 4, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the direction of transmission comprises a range of vertical angles (Edge., Par. 98, 99, “a directed beam may be transmitted at different vertical directional angles”, “vertical directional angles ... may occur, in an alternative”, “mobile device may be able to receive a directed beam from a transmitter at a different vertical level”. Note that the transmission is performed at multiple vertical directional angles, thus, there must be a range of vertical directional angle. Also Par. 20, 21, 28, “processors to receive a first directed beam transmitted by a first transmitter, wherein the first directed beam is transmitted in a first sequence of directional angles in a horizontal ).
Referring to claim 6, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the at least one processor is further configured to receive a request for location information, wherein the request includes an identification of the at least one location measurement (Edge, Par. 39, “In some implementations, a server may request location related measurements or a location estimate from a mobile device 102 …  and mobile device 102 may return the requested measurements or requested location estimate”.  Par. 6, 109,“acquiring and measuring wireless signals from three or more terrestrial wireless transmitters associated with a wireless local area network (WLAN), such as WiFi or Bluetooth access points. The measured access points may be identified in some cases by obtaining a Media Access Control identifier (MAC ID) address from wireless signals received from each access point and one or more characteristics of the received signals may be measured, such as a received signal strength indication ( RSSI),” “signal characteristics of a directed beam (e.g., RSSI, RTT, etc.) may, for example, be measured”).
Referring to claim 7, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the at least one location measurement is a round trip time measurement (Edge, Par. 24, 109, 
Referring to claim 8, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the at least one location measurement includes a Cell identification (Edge, Par. 24-25, “identifier may be a  … a cell ID”, “Measurements may include measurements of RSSI, RTT, S/N and/or TOA and the transmitting APs may be identified from a MAC address, cell ID”).
Referring to claim 9, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the at least one location measurement includes at least one of an Angle of Arrival (AOA), a Time of Arrival (TOA), a Reference Signal Time Difference (RSTD), a Received Signal Strength Indication (RSSI), a Reference Signal Received Power (RSRP), and a Reference Signal Received Quality (RSRQ) (Edge, See Par. 6, 24, 75, “received signal strength indication ( RSSI)”, “RSSI measurements”. Note that based on a broad interpretation of the claim, since the claim includes an alternative language form, only one alternative is sufficient to be disclosed, in this case, RSSI).
Referring to claim 13, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the assistance data is received, at the mobile device, via a point-to-point protocol (Edge, Par. 107, “a wireless transmitter may provide information about each of its reference signal transmission occurrences (e.g. RTD information, beam angle, signal strength, etc.) to a location server for use by the server, for example, or may communicate information to one or more applicable mobile devices (e.g. via broadcast or point to point means”. Par. 68, “assistance data may thus comprise … PRS , … beamforming, … signal strength”. Note that RSSI or signal strength is transmitted via P2P and in Par. 68 it is described 
Referring to claim 14, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1, wherein the at least one processor is further configured to provide the at least one location measurement to a server. (Edge, Par. 39, In some implementations, a server may request location related measurements or a location estimate from a mobile device 102 … and mobile device 102 may return the requested measurements or requested location estimate using SUPL and/or LPP or LPP/LPPe).
	Referring to claims 15, 17-18, 20-23 and 27, claims 15, 17-18, 20-23 and 27 recite features analogous to the features of claims 1, 3-4, 6-9 and 13, respectively, with the exception that claims 15, 17-18, 20-23 and 27 are method claims and claims 1, 3-4, 6-9 and 13 are mobile device claims. However, the method claims are narrower since they do not have the details of memory and processor, as in claims 1, 3-4, 6-9 and 13. Thus, claims 15, 17-18, 20-23 are rejected for the same reasons as set forth above.
Referring to claim 28, Edge discloses an apparatus for supporting positioning of a mobile device (Par. 21, 21, “a mobile device comprising a wireless transceiver to communicate with an electronic communications network; and one or more processors to receive a first directed beam transmitted by a first transmitter, wherein the first directed beam is transmitted in a first sequence of directional angles in a horizontal plane), comprising  
means for receiving, at the mobile device, assistance data for a plurality of directional positioning reference signals including an identification, a direction of transmission (Par. 70, "Mobile device 42 may employ the assistance data received at step 56 to acquire and/or measure the directional beam and/or to determine a directional angle". Par. 101, "reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter, to name just two examples. An indication of a directional angle may comprise, for example, a parameter... encoded with a local ID of a wireless transmitter. Note that the reference signal is coded the assistance data received at step 56 to acquire and/or measure the directional beam and/or to determine a directional angle”. Par. 101, “reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter, to name just two examples. An indication of a directional angle may comprise, for example, a parameter … encoded with a local ID of a wireless transmitter. Note that the reference signal is coded with ID of transmitter, thus the assistance data includes the an identification of the beamformed references signal”. With reference to the plurality of directional beams see FIG. 2 and paragraph 50. Par. 50 describes “in FIG. 2, the three directional beams 226, 228 and 230 will all intersect at or near to the location of mobile device 202 in this illustration”. Note that “directional angle” and “identity for a transmitter” are the assistance data), wherein a value of the at least one signal characteristic is different between a first and second directional positioning references signal from the plurality of directional positioning references signals (Par. 25, “current or live characteristics or signatures of wireless signals received and measured at the mobile device may be compared with expected or previously measured signal characteristics at discrete locations stored as radio heat map values in a database”. Par. 47, “wireless transmitters 204, 206, or 208 may transmit a wireless signal, such as a reference signal, for example, that may be received or acquired by mobile device 202. At times, wireless transmitters 204, 206, or 208 may, for example, employ a beam forming technique so as to focus a respective transmitted wireless signal over a relatively narrow directional angle”. Note that value of a signal characteristic are measured and compared with previously measured signal 
means for identifying at the mobile device, one or more directional positioning reference signals (Par. 54, “a reference signal, such as directed beam 302, may be encoded with an identity of wireless transmitter 304, a current angle of directed beam 302 . . . or like parameters measurable by mobile device”. Note that the reference signal and directional positioning reference signals (PRS) are used interchangeably. Further note that the reference signals are encode with an identification before transmission to the mobile device and the mobile device decodes the identification in order to measure them) to measure based at least in part on the respective identifications and the directions of transmissions for the plurality of directional positioning reference signals (Par. 54, “a reference signal, such as directed beam 302, may be encoded with an identity of wireless transmitter 304, a current angle of directed beam 302 . . .  or like parameters measurable . . .  by mobile device”. Note reference signals are encoded with an identity and the mobile station identifies them by decoding. Further, note that these parameters are measurable by the mobile station, thus, the mobile station measures them based on identification. Also Par. 28, “a mobile device to measure a stronger signal, a sequence of directional angles may, for example, rotate a directed beam around a circle in a clockwise or counterclockwise direction”. Par. 31, 46, 101, “mobile device 102 may measure an RSSI, an RTT and/or an S/N value based on reference signals and other signals received from one or more access points”, “a reference signal transmitted by one or more of wireless transmitters 204, 206, and 208, the expected signal measurements or "signal signatures" may, for example, enable mobile device 202 to correlate observed signal measurements (e.g., RSSI, RTT, etc.) with particular locations”, “reference signal encoded with a sequence of symbols or bits that may be used, at least in part, to provide an indication of a directional angle and/or an identity for a transmitter”, “indication of a directional angle”, “reference signal … encoded with … a beam angle for a rotating reference signal. At times, a directional beam angle may also be encoded, at least in part, by a sequence number which may refer to a particular directional angle in a sequence of directional angles”. Note that the signal characteristic could be the RSSI or the angles of arrival or directionality of the beam);  
means for determining one or more location measurements based on the identified directional positioning reference signals (Par. 28, 29, 47, “by determining properties of the acquired signal associated with measurement of maximum signal strength for the acquired signal, a mobile device or a location server may be able to determine the location or information concerning the location for the mobile device. For example, if the transmitted beam contains information that encodes the direction of the beam that can be decoded by a mobile device, the mobile device may determine the direction of the beam corresponding to maximum signal strength and thereby determine the direction of the mobile device relative to the WiFi transmitter”. Par. 29, “mobile device may then determine the time t when the measured signal strength (e.g. RSSI) or signal quality (e.g. S/N) from the directional beam is at a maximum. The time t may be used by the mobile device or a location server to determine the direction of the beam at that time (assuming that time measurement at the mobile device is the same as or can be related to time at the transmitter) which will then give the direction of the mobile device from the transmitter”, “to measure a stronger signal and, thereby, obtain or determine a direction”.).).
Edge is not relied on for wherein the first and second directional positioning reference signal are from a single cell.
In an analogous art, Wang discloses wherein the first and second directional positioning reference signal are from a single cell (Par. 78, lines 1-4, “Each of the cells 42, via its corresponding base station 40, periodically transmits a so-called positioning reference signal (PRS) 46”. Par. 17, lines 2-4, “base station, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Edge by incorporating the features Wang and thereby providing that the base station (or the cell sends) would send multiple the PRS signals periodically, for the purpose of obtaining a better positioning fix since PRS signals change from moment to moment based on movement and environmental conditions. Further, this is also an example of use of known technique to improve similar devices (methods or products) in the same way. MPEP 2143.
Edge is not relied on for wherein the at least one signal characteristic comprises a muting pattern, a frequency hopping sequence, or any combination thereof.
In an analogous art, Agrawal discloses wherein the at least one signal characteristic comprises, a muting pattern, a frequency hopping sequence or any combination thereof (Claim 37, “receiving  a frequency hopping sequence assigned to the terminal”. Claim 45, “the terminal …  further comprising: means for receiving a frequency hopping sequence assigned to the terminal; and means for determining the at least one frequency subband for each time interval with data transmission based on the frequency hopping sequence”. FIG. 7 and Par. 11, “subband assignment”. Note that mobile terminal is assigned a frequency hopping sequence and terminal receives it and uses it to determine frequency subband based on the frequency hopping sequence. Further note that based on the alternative claim language only the frequency hopping sequence is required to be disclosed by prior art).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the features Agrawal and thereby including additional characteristics for characterizing the PRSs for transmission to mobile station, thereby allowing the system to determine the PRSs characteristic values based on frequency hopping sequence,  for the purpose of determining the proper frequency subband based on the frequency hopping sequence, and thereby using communication resources more efficiently. Further this is also an example of use of known technique to improve similar devices (methods or products) in the same way. MPEP 2143.

Referring to claim 30, claim 30 recites features analogous to the features of claim 1, with the exception that claim 30 is non-transitory processor-readable medium while claim 1 is an apparatus that includes a memory and a processor where the processor is coupled to the memory and a transceiver to perform all the step operations of claim 30. Thus, the processor coupled with memory comprising instruction is equivalent to the non-transitory processor readable medium. Further, one skilled in the art would recognize that the operation and function performed in claim 1 by the processor are actually codes and executable programs that make the operations happen. Accordingly, the mobile device of claim 1 also include code for receiving, obtaining and facilitating.  Further, the applied prior art, Edge, also discloses such non-transitory medium in paragraphs 118, 124 and 133 that describe: “Memory 620 may comprise a non-transitory processor-readable memory, computer-readable memory, etc. that may store software code (e.g., programming code, instructions, etc.) that may be executable by processor 618, DSP 622, or the like to perform operations or functions described herein” and  “non-transitory storage medium that may carry or make accessible information, code, or instructions for one or more of devices in computing environment 700”. Accordingly, claim 30 is rejected for the same reasons as set forth above in the rejection of claim 1.
Referring to claim 31, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the at least one processor is further configured to select the one or more directional positioning reference signals based on a line of site between a base station transmitting the one or more directional positioning reference signal and the expected location of the mobile device (Edge, Par. 56 and in line of sight conditions), the directed beam will have a strongest signal and/or highest signal quality (e.g. highest S/N ratio) when the directed beam (e.g. center of the main lobe of the directed beam) is aimed exactly in the direction of the mobile device from the transmitter”, “by evaluating signal strength for other beam angles of a transmitted reference signal and knowing a relationship of received signal strength in Line of Sight conditions (i.e. without multipath, attenuation and other impediments to signal propagation . . . used to determine a directional angle with highest probability”, ).
Referring to claim 32, the combination of Edge/Wang/Agrawal discloses the mobile device of claim 1 wherein the transceiver includes an antenna array and the at least one processor is further configured to utilize the antenna array to determine the one or more measurements (Edge, Par. 48, “in at least one implementation, a phased array antenna may be utilized, in whole or in part, to rotate directed beams 226, 228, or 230”, Par. 56, “antenna array used by the transmitter 304 and/or may be determined by measurement (e.g. in a lab) or by crowdsourcing measurements of received signal strength from the transmitter 304 from mobile devices at known locations and at known times to a server”). 
Response to Arguments
Applicant's arguments submitted on 5/21/2021 have been considered but are moot in view of the new ground(s) of rejection. 
Specifically, the new reference Agrawal has been used in the rejection to address the amended claims. 

Applicant is invited to contact examiner and discuss further claim amendments in order to place claims in condition for allowance and thereby expedite prosecution.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/FRED A CASCA/               Primary Examiner, Art Unit 2644